Citation Nr: 1324445	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  11-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression and an adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 until July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issues to the broader issue of entitlement of service connection for a psychiatric disability, as is reflected on the cover page.

In May 2013, the Veteran's spouse provided a new lay statement.  The agency of original jurisdiction (AOJ) has not considered this evidence in connection with the claim for service connection for an acquired psychiatric disorder, and the Veteran has not waived initial AOJ consideration of the evidence.  However, as will be explained in the Remand section of this decision, this matter will be returned to the AOJ for consideration.  See 38 C.F.R. §§ 19.37, 20.1304 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2013, the Board received a new lay statement from the Veteran's spouse.  The evidence is significant and has been determined by the Board to be pertinent to all of the claims on appeal.  Therefore, this additional evidence must be considered by the RO before further appellate review may be undertaken. See 38 C.F.R. §§ 19.31, 19.37, 20.1304. 

The Veteran currently contends that he currently has PTSD that developed due to service, or alternatively, a psychiatric disorder other than PTSD that developed due to service.  

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). 

In the present case, the Board finds that the Veteran indeed engaged in combat with the enemy, as demonstrated by the lay evidence of record and the Veteran's DD 214 documenting that the Veteran was awarded the Korean Service Medal with two Bronze Stars and a Combat Infantry Badge.  As such, the Board does not dispute that the Veteran's claimed stressors have occurred.

The Veteran has undergone multiple VA psychiatric examinations, including in June 2009, September 2009 and November 2011.  None of the VA examiners found that the Veteran met the DSM-IV criteria for PTSD.  However, the VA examiners did find that the Veteran had an adjustment disorder, with mild anxiety and depressed mood.  

The Board notes that none of the VA examiners provided a clear explanation as to why they found the Veteran to have PTSD symptoms, but did not find that he met the criteria for a PTSD diagnosis under DSM-IV.  Additionally, none of the VA examiners fully explained the etiology of the Veteran's adjustment disorder (and any other diagnosed disorders) and whether it was caused by service, even if it was later aggravated by the Veteran non-service-connected disorders (such as his colostomy).   The VA examiners also failed to indicate whether they had considered the diagnoses of PTSD and depression noted by the Veteran's VA medical providers (such as an April 2009 VA medical record wherein the provider diagnosed the Veteran with depressive disorder, not otherwise specified, and PTSD).  The Board also notes that the VA examiner did not have the opportunity to consider the newly submitted May 2013 lay statement by the Veteran's spouse.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

The Board finds that a VA addendum opinion by the November 2011 VA examiner is necessary to determine whether the Veteran has PTSD due to his reported stressors or any other psychiatric disorder due to service.  If the November 2011 VA examiner is unavailable, the AOJ should provide the Veteran a new VA examination.  

On remand, the VA examiner should identify any and all current psychiatric disorders and provide an opinion as to whether any currently diagnosed psychiatric disorder is related to any other aspect of service - including his reported in-service stressor events - even if it was later aggravated by the Veteran non-service-connected disorders (such as his colostomy).   The examiner should also reconcile his/her medical opinion with any other medical opinions (and psychiatric diagnoses) on record that may conflict and note consideration of the lay evidence of record.

VA's duty to assist also includes obtaining relevant medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.   Currently, the Veteran's claims file contains VA medical records from March 2008 to September 2008 and from November 2008 until April 2009.  

Even then, a July 21, 2008 VA addendum refers to a May 2008 VA medical record that is not associated with the claims file.  Additionally, the November 2011 VA examiner referenced a May 2010 VA medical record that is not associated with the claims file.  Furthermore, during his April 2013 Board hearing, the Veteran reported that he has been receiving continuous treatment from VA for his psychiatric disorder and that he would be seeing his VA medical provider later that month.  While on remand, all VA medical records not associated with the claims file should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should obtain any additional VA treatment records from the Memphis VA medical system, and any other appropriate location.  The requested records should include the time period prior to March 2008 and any subsequent missing records, including from September 2008 until November 2008 and from April 2009 to the present.  

Also missing from the claims folder is the May 2010 VA medical record (noted by the November 2011 VA examiner) and the March 2008 VA medical record (noted in the July 21, 2008 VA addendum record).  

All such records should be obtained and associated with the claims file.

2.  Upon completion of the above, the AOJ should have the November 2011 VA examiner provide an addendum opinion.  If the November 2011 VA examiner finds that a new VA examination is necessary, the AOJ should arrange for such an examination prior to the formation of any new medical opinions.

If the November 2011 VA examiner is unavailable, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorder(s) that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this REMAND, the examiner should render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b)  If a diagnosis of PTSD is made, was that PTSD manifested due to a claimed in-service incident, including, but not limited to, the Veteran's accounts of:  (i) being on the front lines with his unit in Korea, (ii) being overrun by the enemy and having to run through mine fields, (iii) being near dead bodies and watching soldiers die in combat, (iv) being forced to drink water from a river filled with corpses and (v) witnessing a fellow soldier get injured in an explosion?  

If the VA examiner finds that the Veteran has PTSD symptoms, but does not meet the criteria for a PTSD diagnosis under DSM-IV, how did the examiner reach that conclusion?  Please provide a clear explanation of how that conclusion was made.

c)  If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder (or that the Veteran has another psychiatric disorder in addition to his PTSD), did the Veteran's non-PTSD, psychiatric disorder(s):

		(i)  develop during service, or 

(ii) develop due to any incident or event that occurred during service (even if it was later aggravated by the Veteran's non-service-connected disorders (such as his colostomy).   

The VA examiner should consider the Veteran's claimed in-service incidents of:  (i) being on the front lines in his unit, (ii) being overrun by the enemy and having to run through mine fields, (iii) being near dead bodies and watching soldiers die in combat, (iv) being forced to drink water from a river filled with corpses and (v) witnessing a fellow soldier get injured in an explosion.

For purposes of the opinion being sought, the examiner should specifically consider the following:

* An opinion should be rendered assuming that the stressors occurred as stated (reported in the various VA examinations, October 2008 stressor statements and during the April 2013 Board hearing)

* VA medical records, the June and September 2009 and the November 2011 VA examination reports, and statements of record pertaining to psychiatric problems over the years, including the Veteran's April 2013 hearing testimony and the May 2013 lay statement from the Veteran's spouse.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict and should specifically note the findings of the VA medical providers (such as the April 2009 VA medical record wherein the provider diagnosed the Veteran with depressive disorder, not otherwise specified, and PTSD) and the VA examinations reports (which included a diagnosis of adjustment disorder).

3.  When the development requested has been completed, the case should be reviewed by the AOJ again, on the basis of the additional evidence (specifically including the May 2013 lay statement from the Veteran's spouse).   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



